                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                   UNITED STATES DISTRICT COURT

                                   7                                  NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9     ISMAEL PADILLA,                                       Case No.18-cv-06130-JSW
                                                         Plaintiff,
                                  10
                                                                                               ORDER OF TRANSFER
                                                  v.
                                  11

                                  12     US DISTRICT COURT, et al.,
Northern District of California
 United States District Court




                                                         Defendants.
                                  13

                                  14           Plaintiff, an inmate in Kenedy, Texas, filed a pro se complaint against various federal

                                  15   courts and the United States Attorney General. He complains that his constitutional rights are

                                  16   being violated because he is subject to the Prison Litigation Reform Act.

                                  17           When, as here, jurisdiction is not founded solely on diversity, venue is proper in the district

                                  18   in which (1) any defendant resides, if all of the defendants reside in the same state, (2) the district

                                  19   in which a substantial part of the events or omissions giving rise to the claim occurred, or a

                                  20   substantial part of property that is the subject of the action is situated, or (3) a judicial district in

                                  21   which any defendant may be found, if there is no district in which the action may otherwise be

                                  22   brought. 28 U.S.C. § 1391(b). Where a case is filed in the wrong venue, the district court has the

                                  23   discretion either to dismiss the case or transfer it to the proper federal court “in the interest of

                                  24   justice.” 28 U.S.C. § 1406(a).

                                  25           None of the Defendants reside in this district, and the events or omissions giving rise to

                                  26   Plaintiff’s complaint appear to have taken place in Kenedy, Texas, where Plaintiff’s prison is

                                  27   located. Kenedy is in Karnes County, which lies within the venue of the Western District of

                                  28   Texas. Under 28 U.S.C. § 1391(b)(2), venue is proper in the Western District of Texas.
                                   1          Accordingly, IT IS ORDERED in the interest of justice, and pursuant to 28 U.S.C. §

                                   2   1406(a), that this action be TRANSFERRED to the United States District Court for the Western

                                   3   District of Texas.

                                   4          The Clerk of the Court shall transfer this matter forthwith.

                                   5          IT IS SO ORDERED.

                                   6   Dated: October 23, 2018

                                   7

                                   8
                                                                                                    JEFFREY S. WHITE
                                   9                                                                United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
